Fourth Court of Appeals
                                San Antonio, Texas
                                      April 22, 2019

                                   No. 04-19-00104-CV

  IN RE GUARDIANSHIP OF CHARLES INNESS THRASH, AN INCAPACITATED
                             PERSON,

                    From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2017PC2912
                       Honorable Oscar J. Kazen, Judge Presiding


                                     ORDER

      Sitting:      Sandee Bryan Marion, Chief Justice
                    Rebeca C. Martinez, Justice
                    Liza A. Rodriguez, Justice

      Appellants’ “Motion to Stay Proceedings in the Trial Court” is DENIED.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court